DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 6/814,409 filed on 09/08/2022.
3.	Claims 9-17 are cancelled.
Claims 1-3 and 7-8 have been amended.
Claims 18-29 have been added, and are pending.
Claims 1-8 and 18-29 now remain pending.
Claims 1, 20 and 27 are independent claims.
Specification

4.	Prior objection is overcome by corrections.
Claim Rejections
5.	Prior rejection is circumvented by claim amendments.
Claim Rejections - 35 USC § 101

6.	Prior rejection is overcome by claim amendments and claims cancellations.

Response to Arguments
7.	Applicant’s arguments with respect to newly amended and added independent claims 1, 20 and 27 and claims 2-8, 18, 19, 21-26 and 28-29 on pages 9-19 of the response have been fully considered and are persuasive, and as noted below, due to lack of support for the newly amended claims, the claims have been rejected under 35 USC § 112. 
Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1-8 and 18-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claims 1 and 27 recites “first controller” and “second controller”, Claim 20 recites “controller of the non-TOSCA platform”.  The Applicant’s disclosure does not set forth any written description of such a “first controller”, “second controller” or “controller of the non-TOSCA platform”. Non-TOSCA is referenced five times in Applicant’s disclosure, and none of those are in relationship to such a “controller”. 
Claims 2-7, 18, 19, 21-26 and 28-29 are also rejected for being dependent on rejected base claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Hu   et al., 	9626172   		Google search results

Karve et al., 	20180046482 	Google search results
11.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193